Evans, J.
(dissenting). I. I am unable to agree fully with the foregoing opinion. I do not think that the recitals of a written contract can be effective to exclude parol evidence on the question of delivery: this for the reason that no recital of a written contract is effective until delivery. Indeed, I doubt whether the delivery of an instrument is provable by the recitals of the instrument itself. There must be some proof of delivery of an instrument before it is admissible in evidence at all. Such evidence is usually of a parol character, even though it may be circumstantial or presumptive, rather than direct. Certain it is that the delivery must be proved quite independently of the recitals of the instrument. If delivery is provable *1320by parol evidence, then necessarily conditions precedent to delivery are likewise so provable.
II. I am of the opinion, also, that the requirement of the contract that it shall be signed by “ten persons” fairly carries the implication that the ten persons must be financially responsible. This because the contract is in the nature of a guaranty, and the manifest purpose of the proviso is a distribution of the financial undertaking. By the contrary construction, one solvent person could be required to carry the full burden of the guaranty by procuring, in addition to his, the signatures of nine insolvent persons. This is an extreme illustration; but it illustrates, nevertheless, how completely the spirit and purpose of the' contract could be violated by a literal compliance which ignores all implications of financial responsibility.